DARGAN, C. J.
This was an action of debt, brought by the plaintiff in error against tbe defendant, as the security of one Elisha Taylor, on a prison bounds bond. The defendant interposed several pleas, the third of which is, that the said Taylor, within sixty days from the date of said bond, surrendered himself to the jailor in discharge of said bond, without having committed any escape in the meantime. To this plea the plaintiff demurred, but his demurrer was overruled; and this is the sole question presented by the assignment of errors.
The substance of the plea only can be controverted, for it is entirely formal; and the decisions of this court clearly show that it forms a sufficient bar to the action. Tait, Use, &c. v. Parkman & Weaver, 15 Ala. 252; Morrow & Nelson v. Parkman & Weaver, 14 ib. 769; 8 ib. 288. It is unnecessary to say more than that the demurrer was properly overruled.
Let the judgment be affirmed.